Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-20 are indicated to be allowable as the closet prior art by Bergmann (Pub. No.: US 2011/0112660 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “a set of actions to mitigate risks associated with the fire, wherein at least one action of the set of actions is for the smart door to cause the smart hinge to rotate in a manner that opens or closes the smart door, and wherein each instruction includes (i) an identity of a particular device that performs a particular action from the set of actions and (i1) an action code associated with the particular action; and directing or controlling, by the one or more processors, at least the portion of the plurality of devices to perform the set of actions by transmitting the one or more instructions to cause the plurality of devices to analyze the identity in the transmitted one or more instructions to determine whether to perform the action associated with the action code.” as recited in claims 1, 10 and 17 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/ZHEN Y WU/Primary Examiner, Art Unit 2685